DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 7-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 7, 12, and 17, of a computer mouse wherein “the deformable body comprises a plurality of articulated segments (305) arranged in a spatially consecutive arrangement and a plurality of hinges (315a-315c/325a-325c), each articulated segment of the plurality of articulated segments is connected to at least one adjacent articulated segment via a hinge of the plurality of hinges, and the plurality of hinges associated with the plurality of articulated segments are interconnected with pivoting connectors to cause the plurality of hinges to operate in tandem (Fig. 3A)” is not found in the prior art along with the rest of the limitations of claims 1, 7, 12, and 17.
The closest in the art are Yin (US 20050116934 A1), Deng (US 20160364020 A1), and Lin (US 20210004092 A1).

Deng teaches a foldable mouse including a plurality of segments with hinges (Figs. 2 and 5, [0023]-[0025], [0045]), but does not teach that segments operate in tandem.
Lin teaches a foldable input device comprising a plurality of segments (Fig. 1, [0010]-[0013]), but does not teach that the segments are operated in tandem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692